


109 HR 6026 IH: To authorize the Administrator of General Services to

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6026
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Administrator of General Services to
		  convey a parcel of real property to the Alaska Railroad Corporation in exchange
		  for replacement property and other consideration.
	
	
		1.Conveyance of GSA Fleet
			 Management Center to Alaska Railroad Corporation
			(a)In
			 generalSubject to the requirements of this section, the
			 Administrator of General Services shall convey, not later than 2 years after
			 the date of enactment of this Act, by quitclaim deed, to the Alaska Railroad
			 Corporation, an entity of the State of Alaska (in this section referred to as
			 the Corporation), all right, title, and interest of the United
			 States in and to the parcel of real property described in subsection (b), known
			 as the GSA Fleet Management Center.
			(b)GSA fleet
			 management centerThe parcel of real property to be conveyed
			 under subsection (a) is the parcel located at the intersection of 2nd Avenue
			 and Christensen Avenue in Anchorage, Alaska, consisting of approximately 78,000
			 square feet of land and the improvements thereon.
			(c)Conveyance
			 contingent on receipt of replacement propertyAs a condition of
			 the conveyance under subsection (a), the Administrator shall require the
			 Corporation—
				(1)to convey, and pay
			 the cost of conveying, to the United States, acting by and through the
			 Administrator, fee simple title to real property, including a building, that
			 the Administrator determines to be suitable as a replacement facility for the
			 parcel conveyed under subsection (a); and
				(2)to provide such other consideration as the
			 Administrator and the Corporation may agree, including payment of the costs of
			 relocating the occupants vacating the parcel conveyed under subsection
			 (a).
				(d)Additional terms
			 and conditionsThe Administrator may require such additional
			 terms and conditions to the conveyance under subsection (a) as the
			 Administrator considers appropriate to protect the interests of the United
			 States.
			(e)Description of
			 property and surveyThe exact acreage and legal description of
			 the parcels to be conveyed under subsections (a) and (c) shall be determined by
			 surveys satisfactory to the Administrator and the Corporation.
			
